t c memo united_states tax_court james j and veronica l crisan petitioners v commissioner of internal revenue respondent docket no 15942-05l filed date james j crisan pro_se denise a diloreto for respondent memorandum opinion haines judge petitioners filed a petition with this court in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for and years at issue pursuant to 1unless otherwise indicated all section references are to continued sec_6330 petitioners seek review of respondent’s determination the issue for decision is whether respondent abused his discretion by sustaining the filing of a federal_tax_lien background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in warren ohio when they filed their petition petitioners filed their form sec_1040 u s individual_income_tax_return for and on october and date respectively and the amounts reported as due for those years were assessed a notice_and_demand for payment was mailed to petitioners within days of each assessment as required under sec_6303 on date letter final notice_of_intent_to_levy and your right to a hearing notice_of_levy was mailed to petitioners with respect to the years at issue the notice_of_levy indicated that a federal_tax_lien could be filed at any time petitioners acknowledged receipt of the notice_of_levy on date but failed to request a hearing continued the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar in late date the government levied against the wages of james j crisan petitioner petitioner immediately contacted respondent’s collection_division collections and began discussing payment options to satisfy the tax_liabilities for the years at issue collections released the levy against petitioner’s wages and informed him that no collection action would be taken if he and his wife continued to work towards a payment arrangement collections gave petitioners until date to submit financial information and arrange an installment_agreement date was a federal_holiday it was not until date that petitioner was able to reach collections by telephone to discuss the terms of an installment_agreement the installment_agreement between petitioners and respondent became effective date in accordance with the agreement petitioner made an initial payment of dollar_figure on date and was to make monthly payments of varying amounts until the liability was paid in full on date respondent mailed each petitioner a notice_of_federal_tax_lien filing and notice of your right to a hearing under sec_6320 notice_of_federal_tax_lien with respect to the years at issue the notice_of_federal_tax_lien advised petitioners of an date deadline to file a request for a hearing the notice_of_federal_tax_lien was recorded on date with the recorder of trumbull county in warren ohio on date petitioners submitted form request for a collection_due_process_hearing in which they claimed the notice_of_federal_tax_lien should not have been filed because of representations made by collections personnel that no further collection action would take place while they were negotiating an installment_agreement petitioners also claimed that the notice_of_federal_tax_lien would impair their credit making it impossible to obtain financing on date a hearing was held by telephone between petitioner and settlement officer marlene m okajima-garcia ms okajima-garcia who had earlier mailed petitioners a letter which listed the statutory requirements to obtain a withdrawal of a notice_of_federal_tax_lien pursuant to sec_6323 during the hearing petitioner argued that the federal_tax_lien was filed prematurely at the time he was negotiating an installment_agreement with collections and because petitioners entered into an installment_agreement the notice_of_federal_tax_lien should be withdrawn on date respondent’s appeals_office issued petitioners the notice_of_determination sustaining the filing of the notice_of_federal_tax_lien and finding that none of the statutory requirements for withdrawal pursuant to sec_6323 had been met in response to the notice_of_determination petitioners timely mailed their petition to this court on date and it was filed on date see sec_6330 sec_301_6330-1 proced admin regs i standard of review opinion because the underlying tax_liability is not at issue this court’s review under sec_6330 is for abuse_of_discretion see 114_tc_604 114_tc_176 this standard requires the court to decide whether respondent’s rejection of petitioner’s request to have the federal_tax_lien withdrawn was arbitrary capricious or without sound basis in fact or law see 112_tc_19 keller v commissioner tcmemo_2006_166 fowler v commissioner tcmemo_2004_163 ii withdrawal of notice_of_federal_tax_lien the federal government obtains a lien against all property and rights to property whether real or personal of any person liable for federal taxes upon demand for payment and failure to pay sec_6321 122_tc_287 the lien arises automatically on the date of assessment and continues until the tax_liability is satisfied or the statute_of_limitations bars enforcement of the lien sec_6322 iannone v commissioner supra pincite the notice_of_federal_tax_lien is filed with the appropriate state office or other government office in order to validate the lien against any purchaser holder of a security_interest mechanic’s_lienor or judgment lien creditor see sec_6323 lindsay v commissioner tcmemo_2001_285 affd 56_fedappx_800 9th cir sec_6323 provides in pertinent part sec_6323 circumstances -- withdrawal of notice in certain in general --the secretary may withdraw a notice of a lien filed under this section if the secretary determines that-- a the filing of such notice was premature or otherwise not in accordance with administrative procedures of the secretary b the taxpayer has entered into an agreement under sec_6159 to satisfy the tax_liability for which the lien was imposed by means of installment payments unless such agreement provides otherwise c the withdrawal of such notice will facilitate the collection of the tax_liability or d with the consent of the taxpayer or the national_taxpayer_advocate the withdrawal of such notice would be in the best interests of the taxpayer as determined by the national_taxpayer_advocate and the united_states petitioners contend the appeals officer ms okajima-garcia abused her discretion by failing to withdraw the notice_of_federal_tax_lien under sec_6323 because the filing of the notice was premature under sec_6323 because it was filed after an installment_agreement had been agreed to and under sec_6323 because it serves no useful purpose other than to damage petitioners’ credit rating the notice_of_federal_tax_lien was not filed prematurely income_tax liabilities were assessed against petitioners for the years at issue on october and date respectively a notice_and_demand for payment was mailed to petitioners within days of each assessment_date see sec_6303 respondent issued a notice_of_levy on date to which petitioners did not respond a notice_of_federal_tax_lien filing was mailed to petitioners on date and the lien was recorded on date filing of the federal_tax_lien took place after assessment and notice_and_demand and at each step petitioners were properly notified entering into an installment_agreement does not preclude the filing of a federal_tax_lien nor is the commissioner required to withdraw a federal_tax_lien after an installment_agreement has become effective see ramirez v commissioner tcmemo_2005_ stein v commissioner tcmemo_2004_124 sec_6323 is permissive the commissioner may withdraw a federal_tax_lien pursuant to sec_6323 but respondent’s failure to do so in this case is not an abuse_of_discretion ramirez v commissioner supra stein v commissioner supra petitioners did not produce any evidence to support their contention that the filing of the notice_of_federal_tax_lien would impair their ability to pay their outstanding liabilities on the basis of the facts presented this court holds that respondent did not abuse his discretion in sustaining the filing of the notice_of_federal_tax_lien in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
